NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0007-13T1
                                                A-0259-13T1
                                                A-0404-13T1

CAROL JACOBY,

      Plaintiff-Respondent,
                                            APPROVED FOR PUBLICATION
v.
                                               October 21, 2015
ZONING BOARD OF ADJUSTMENT OF
THE BOROUGH OF ENGLEWOOD CLIFFS               APPELLATE DIVISION
and LG ELECTRONICS USA, INC.,

     Defendants-Respondents.
_________________________________

MARCIA DAVIS,

      Plaintiff-Respondent,

and

NEW JERSEY STATE FEDERATION OF
WOMEN'S CLUBS, SCENIC HUDSON,
INC., MARGO MOSS and JAKOB
FRANKE,

      Plaintiffs-Appellants,

v.

BOARD OF ADJUSTMENT OF THE
BOROUGH OF ENGLEWOOD CLIFFS
and LG ELECTRONICS USA, INC.,

     Defendants-Respondents.
__________________________________________________________
CAROL JACOBY,

      Plaintiff-Appellant,
v.

ZONING BOARD OF ADJUSTMENT OF
THE BOROUGH OF ENGLEWOOD CLIFFS
and LG ELECTRONICS USA, INC.,

     Defendants-Respondents.
_________________________________

MARCIA DAVIS and NEW JERSEY STATE
FEDERATION OF WOMEN'S CLUBS,
SCENIC HUDSON, INC., MARGO MOSS,
and JAKOB FRANKE,

      Plaintiffs-Respondents,

v.

BOARD OF ADJUSTMENT OF THE
BOROUGH OF ENGLEWOOD CLIFFS
and LG ELECTRONICS USA, INC.,

     Defendants-Respondents.
___________________________________________________________

CAROL JACOBY,

      Plaintiff-Respondent,

v.

ZONING BOARD OF ADJUSTMENT OF
THE BOROUGH OF ENGLEWOOD CLIFFS
and LG ELECTRONICS USA, INC.,

     Defendants-Respondents.
____________________________________

MARCIA DAVIS,

      Plaintiff-Appellant,

and



                                  2                      A-0007-13T1
NEW JERSEY STATE FEDERATION
OF WOMEN'S CLUBS, SCENIC
HUDSON, INC., MARGO MOSS
and JAKOB FRANKE,

     Plaintiffs,

v.

BOARD OF ADJUSTMENT OF THE
BOROUGH OF ENGLEWOOD CLIFFS
and LG ELECTRONICS USA, INC.,

     Defendants-Respondents.
__________________________________


          Argued October 5, 2015 – Decided October 21, 2015

         Before Judges Fasciale, Nugent and Higbee.

         On appeal from Superior Court of New Jersey,
         Law Division, Bergen County, Docket Nos. L-
         2301-12 and L-2373-12.

         Louis L. D'Arminio argued the cause for
         appellants New Jersey State Federation of
         Women's Clubs, Scenic Hudson, Inc., Margo
         Moss and Jakob Franke in A-0007-13       and
         respondents   in  A-0259-13   and  A-0404-13
         (Price, Meese, Shulman & D'Arminio, P.C. and
         Law Offices of Angelo C. Morresi, attorneys;
         Mr. D'Arminio, Kathryn J. Razin, and Angelo
         C. Morresi, on the briefs).

         J. Alvaro Alonso argued the cause for
         appellant Carol Jacoby in A-0259-13 and
         respondent Carol Jacoby in A-0007-13 and A-
         0404-13   (Alonso   &    Navarette,   L.L.C.,
         attorneys; Mr. Alonso, on the brief).

         Michael I. Lubin, argued the cause for
         appellant Marcia Davis in A-0404-13 and
         respondent Marcia Davis in A-0007-13 and A-
         0259-13.



                                3                        A-0007-13T1
Michael B. Kates argued the cause for
respondent Zoning Board of Adjustment of
Englewood Cliffs in A-0007-13, A-0259-13 and
A-0404-13 (Kates, Nussman, Rapone, Ellis &
Farhi, L.L.P., attorneys; Mr. Kates, of
counsel and on the brief).

Nicholas G. Sekas argued the cause for
respondent LG Electronics, USA, Inc. in A-
0007-13, A-0259-13 and A-0404-13 (Sekas Law
Group,   L.L.C.  and   Day Pitney,  L.L.P.,
attorneys; Mr. Sekas and Christopher John
Stracco, on the brief).

Julien Neals, Bergen County Counsel, and
Florio & Kenny, L.L.P., attorneys for amicus
curiae County of Bergen, Kathleen Donovan,
as Executive, and Bergen County Board of
Chosen Freeholders in A-0007-13, A-0259-13
and A-0404-13 (James X. Sattely, Melissa
Bristol Paolella, Frank P. Kapusinski and
Edward J. Florio, on the briefs).

Eastern Environmental Law    Center, attorneys
for amicus curiae Mayor      Paul H. Tomasko,
Mayor Peter Rustin, Mayor   Sophie Heymann and
Mayor Paul Hoelscher in     A-0007-13, A-0259-
13 and A-0404-13 (Aaron     Kleinbaum, on the
brief).

Morningside Heights Legal Services, attorney
for amicus curiae New Jersey Conservation
Foundation,    Natural    Resources    Defense
Council, Coalition to Protect the Palisades
Cliffs, Fort Tryon Trust, National Trust for
Historic Preservation, New Jersey Sierra
Club, New York/New Jersey Baykeeper, New
York   –   New   Jersey    Trail   Conference,
Palisades   Park   Conservancy,   Preservation
League of New York State and Regional Plan
Association in A-0007-13, A-0259-13 and A-
0404-13 (Susan J. Kraham, Edward Lloyd, Mark
Izeman of the New York bar, admitted pro hac
vice, Albert Butzel of the New York bar,
admitted pro hac vice, and William Cook of




                      4                          A-0007-13T1
             the South Carolina bar,              admitted    pro   hac
             vice, on the brief).

             Bradley M. Campbell L.L.C., attorneys for
             amicus curiae New York State Senator Jeffrey
             D. Klein,      United States Representative
             Eliot L. Engel, New York State Senator
             Adriano    Espaillat,   New    York    State
             Assemblyman Jeffrey Dinowitz and    New York
             City Councilman Andrew Cohen in A-0007-13,
             A-0259-13 and A-0404-13 (Mr. Campbell, on
             the briefs).

             Eric T. Schneiderman, Attorney General of
             the State of New York, attorney for amicus
             curiae the State of New York in A-0007-13,
             A-0259-14 and A-0404-13 (Oren L. Zeve,
             Assistant Solicitor General, on the brief).


       The opinion of the court was delivered by

FASCIALE, J.A.D.

       The New Jersey State Federation of Women's Clubs, Scenic

Hudson Inc., Margo Moss, and Jakob Franke (the intervenors),

Carol    Jacoby,      and   Marcia        Davis   (Jacoby,     Davis,     and     the

intervenors are collectively referred to as plaintiffs), appeal

from    an   August    9,   2013    order      upholding   defendant      Board    of

Adjustment of the Borough of Englewood Cliffs' (the Board) site

plan    approval      and   grant    of     height   and     bulk   variances      to

defendant LG Electronics USA, Inc. (LG).1                     Margo Moss, Jakob




1
     We calendared plaintiffs' appeals back-to-back, conducted
oral argument on each appeal simultaneously, and have resolved
them in one opinion due to the substantially overlapping issues
                                                    (continued)


                                           5                               A-0007-13T1
Franke, Carol Jacoby, and Marcia Davis are residents in                                  the

community.

       We    granted    amici        status      to    numerous      objectors     to    the

granted height variance, including the State of New York; New

York        State     Senator        Jeffrey          D.    Klein;     United       States

Representative Eliot L. Engel; New York State Senator Adriano

Espaillat; New York State Assemblyman Jeffrey Dinowitz;                                  New

York   City     Councilman          Andrew    Cohen;       New   Jersey      Conservation

Foundation;         Natural    Resources         Defense     Council;        Coalition    to

Protect the Palisades Cliffs; Fort Tryon Trust; National Trust

for Historic Preservation; New Jersey Sierra Club; New York/New

Jersey      Baykeeper;        New    York    –       New   Jersey    Trail    Conference;

Palisades      Park    Conservancy;          Preservation        League      of   New   York

State; Regional Plan Association; Mayor Paul H. Tomasko; Mayor

Peter Rustin; Mayor Sophie Heymann; and Mayor Paul Hoelscher.2

       The primary dispute involves the Board's grant of a height

variance allowing LG to construct a 143.8-foot office building

in a business zone where the maximum permitted building height



(continued)
and contentions of the parties. As a result, these back-to-back
appeals are consolidated for the purposes of this opinion.
2
      We also granted amici status to the County of Bergen,
Kathleen Donovan, as Executive, and Bergen County Board of
Chosen Freeholders, who supported the height variance.




                                                 6                                 A-0007-13T1
is 35 feet.3              The height of the building                         authorized by the

variance dramatically affects the view of the historic Palisades

Cliffs,        a     recognized          natural           treasure           that         has        been

intentionally         preserved         for        decades.         The       opponents          to   the

variance       maintain      that       the        building       would       ruin    the     natural

beauty of the Palisades Cliffs because it would be visible on

the west side of the Hudson River above the tree line from

multiple       vantage      points      in     New       York     and    New       Jersey.            The

intervenors also challenge the issuance of the bulk variance

reducing the number of required parking spaces.

    We hold, where a structure substantially exceeds the local

height restriction, that in determining whether the height of a

building           would     be         "consistent              with         the      surrounding

neighborhood[,]" a zoning board is obligated to consider the

impact     that       the    structure             would        have     on     more       than       the

municipality itself or the immediate vicinity of the structure.

The "special reasons" necessary to establish a height variance

"must     be       tailored        to        the        purpose        for     imposing          height

restrictions         in     the    zoning          ordinance."               Here,    because         the

proposed       structure          is    in     close       proximity          to     the     historic

3
     The Board contends that the appeals are moot because the
Borough of Englewood Cliffs amended the zoning ordinance after
the judge entered the order, purportedly eliminating the need
for a height variance.     We need not consider this argument
because the Borough repealed that ordinance in August 2014.



                                                    7                                        A-0007-13T1
Palisades       Cliffs   and    can    be    seen       well    beyond    the    immediate

vicinity or municipality, established principles of zoning law

direct      that    "surrounding       neighborhood"           means     all    reasonable

visual vantage points.

       We reverse the order upholding the granted height variance,

and    remand       to   the    Board       to     conduct       further       proceedings

consistent with this opinion, applying the enhanced standards of

N.J.S.A. 40:55D-70(d)(6), and Grasso v. Borough of Spring Lake

Heights, 375 N.J. Super. 41 (App. Div. 2004).                                 We leave the

details of the remand proceedings to the Board's discretion.                              We

otherwise affirm the order upholding the bulk variance pursuant

to N.J.S.A. 40:55D-70(c)(2).

                                            I.

       LG   owns     approximately      27       acres    of    land   located     at    111

Sylvan Avenue, Englewood Cliffs, otherwise known on a tax map as

Block 207, Lot 6 (the property).                        The property sits atop the

Palisades Cliffs and is approximately one mile north of the

George Washington Bridge.             The landscape is unmarked by man-made

structures above the tree line.

       LG   planned      to    use    the    property      as    its     North    American

Headquarters.         LG intended to construct an eight-story building

(the     main      building)     divided         into    sections        or    wings    (the

project).          Three proposed structures of the project exceeded




                                             8                                     A-0007-13T1
Englewood Cliffs' 35-foot maximum height limitation: the height

of the main building would be 143.8 feet; a four-level garage

would reach 48.8 feet; and a building situated between the north

and south wings would be slightly over 35 feet tall.                        As a

result, LG applied for a height variance.

    LG proposed allocating fewer parking spaces for the project

than the 2466 minimum spaces required by ordinance.              Pursuant to

LG's proposal, there would be a total of 1421 on-site parking

spaces.     Consequently, LG primarily sought a bulk variance to

accommodate its parking plan.

    The Board conducted six hearings between May and November

2011.     LG produced testimony from two of its vice-presidents; an

architect; a landscape architect; a professional planner; two

professional     engineers;       and    an    environmental   sustainability

design expert.      In opposition to the development, the executive

director    of   the    Palisades      Interstate   Park   Commission    (PIPC)

testified that the height of the main building would visually

impact the nearby Palisades Interstate Park (the "Park") and the

overall    scenic      corridor   of     the   Palisades   Parkway.        Other

individuals expressed concerns that the project would visually

affect the Palisades Cliffs and the Park's heritage.




                                         9                              A-0007-13T1
     In   February   2013,     the        Board   adopted   a   resolution

memorializing its six-to-one vote granting site plan approval

and the requested variances.    The Board found that

          [t]he building height enables substantially
          more landscape amenity and buffer features
          for nearby residents.   The Board finds that
          the   significant   increase   in    landscape
          coverage alone justifies the height variance
          required. . . .      In addition, the Board
          finds that the increased landscaping both
          conserves natural resources and prevents
          degradation of the environment and are
          special reasons for the grant of the height
          variance. The Board finds that the purposes
          of the Municipal Land Use Law [(MLUL),
          N.J.S.A. 40:55D-1 to -129] are advanced by
          [the] plan's height as adequate light[,] air
          and   open  space   are   preserved,   and   a
          desirable visual environment and the public
          welfare is promoted.

          2.   The building will be rated a LEED Gold
          building   standard,4  the  second  highest
          standard, just under Platinum, for energy
          use, recycling, and waste disposal.     The
          project promotes the [MLUL's] purpose of
          promoting utilization of renewable energy
          resources.

               . . . .

          Th[e height] variance . . . is justified in
          part, by the extremely large lot size of 27
          acres, the large amount of green space being
          increased from the present condition, and
          the large perimeter setbacks proposed.   The

4
    A Leadership in Energy & Environmental Design (LEED) building
standard refers to a building certification system whereby a
building is rated based on its environmental impact, according
to a point system.     A Gold rating is the second highest to
Platinum.



                                     10                           A-0007-13T1
    Board specifically finds that the increased
    height will create no detriments to the
    neighborhood, or to the zone plan.        The
    increased    height    permits    significant
    additional landscaping and green buffers,
    which shield the height from residences.
    The   taller  building   is   set  far   from
    residential lots.   The benefits of granting
    the height variance outweigh any detriments.
    The building will not cast a shadow on
    adjacent properties.    The Board finds that
    the applicant proved that the site can
    accommodate the negative effects associated
    with taller buildings particularly as the
    tall building is situated within a large,
    well[-]landscaped lot.     The grant of the
    variance will not create a substantial
    detriment.    The Board specifically finds
    that the design creates no detriments to the
    zone plan and zoning ordinance.

         . . . .

    13. The site plan fulfills the Master Plan
    goals of encouraging large[-]scale executive
    office development, reduc[ing] impervious
    coverage, and maintain[ing] a large lot
    size.

    14.     The    project   has  no   substantial
    detriment   to   the   public  good   and   no
    substantial impairment to the intent and
    purpose of the zone plan.        The proposed
    number of square feet are significantly less
    tha[n] that permitted as of right, therefore
    there is no increased intensity of use
    proposed.

The Board then concluded that

    [LG] has sustained [its] burden of showing
    special reasons warranting the grant of the
    requested height variances as well as a
    variance to permit a parking structure as an
    accessory use in the B[-]2 zone. The Board
    f[inds] that the height of the building



                          11                         A-0007-13T1
          permit[s] [LG] to advance the purposes and
          objectives of the Master Plan, by enhancing
          landscaping    and     buffers,     preserving
          environmentally sensitive areas such as
          wetlands and woodlands.     Additionally [LG]
          also encouraged high[-]quality development
          without substantial detriment to public good
          and   to   the  Master    Plan's   goals   and
          objectives.

          20.    The Board concludes that [LG] has
          sustained the burden of proof for the
          various bulk variances required for the
          project both by proving hardship under
          N.J.S.A. 40:55D-70(c)(1) and by proving that
          the proposal is a better zoning alternative
          under N.J.S.A. 40:55D-70(c)(2) by enabling
          increased    green   space   and   LEED  Gold
          architecture.    The provision of the parking
          garage will eliminate the existing condition
          of an asphalt parking lot covering most of
          the lot not covered by the building.      The
          proposal will provide a 125[-]foot green
          setback   at   the   Southern   edge  of  the
          property.

          21.    The Board also finds that [LG] has
          demonstrated that the required relief can be
          granted without substantial detriment to the
          public    good  and   without   substantially
          impairing the intent and purpose of the Zone
          Plan and Zoning Ordinance.     The buildings
          will be of an attractive and tasteful design
          whose appearance will substantially enhance
          the surrounding area.    The increased green
          space on the property will be a benefit for
          the neighborhood.      The unrefuted expert
          testimony of [LG]'s traffic engineer was
          that there would be a negligible impact upon
          traffic from the project.

In granting the height variance, the Board required LG to lower

the   north   garage   by   ten   feet   eight   inches,   and   provide

structural capacity for an additional level to be added in the



                                   12                            A-0007-13T1
future.

     Jacoby       and   Davis    filed    separate      complaints    in    lieu    of

prerogative writs, challenging the Board's site plan approval

and variance grants.            The judge consolidated the complaints and

conducted     oral      argument.          The       judge   then    granted        the

intervenors' motion allowing their participation, entered the

order under review, and issued a written decision.

     On      appeal,        plaintiffs         separately     present        similar

challenges.5       Generally, plaintiffs argue the Board's grant of

height and bulk variances must be reversed because the Board

misapplied the applicable law and the judge erred in his legal

conclusions.        Specifically,        plaintiffs     maintain     LG    failed    to

satisfy     its    burden       to   prove     the     proposed     structure       was

"consistent with the surrounding neighborhood" as LG did not

address the impact of the development on the Palisades Cliffs

and region.        Plaintiffs ask us to reverse the August 9, 2013

order and set aside the variances.

5
    On September 22, 2015, intervenors' counsel, in preparation
for oral argument before us, indicated that LG and intervenors
entered into an agreement as to the height variance.    Although
LG apparently will now seek Board approval to construct a
building lower than 143.8 feet tall, the agreed-upon reduction
in height for a new building still exceeds the 35-foot height
restriction.   Jacoby and Davis are not part of the agreement
between LG and intervenors.    Consequently, we focus solely on
the substantially interrelated contentions raised by the parties
on appeal because resolution of the height dispute remains
incomplete.



                                          13                                 A-0007-13T1
                                        II.

       We begin by recognizing the general standards that inform

our analysis.       When reviewing a trial court's decision regarding

the validity of a local board's determination, "we are bound by

the same standards as was the trial court."                          Fallone Props.,

L.L.C. v. Bethlehem Twp. Planning Bd., 369 N.J. Super. 552, 562

(App. Div. 2004).          We give deference to the actions and factual

findings      of   local   boards     and    may    not    disturb     such    findings

unless they were arbitrary, capricious, or unreasonable.                        Id. at

560.     In    other   words,     a   board's        actions    must    be    based   on

substantial evidence.          Cell S. of N.J., Inc. v. Zoning Bd. of

Adjustment, 172 N.J. 75, 89 (2002).                    However, a local board's

"legal   determinations       are     not     entitled     to   a    presumption      of

validity and are subject to de novo review."                         Wilson v. Brick

Twp. Zoning Bd. of Adjustment, 405 N.J. Super. 189, 197 (App.

Div. 2009).

                                        III.

       As to the height variance, plaintiffs argue that the Board

(1)    misapplied      N.J.S.A.       40:55D-70(d)(6)          and     the    standards

expressed in Grasso; and (2) erroneously rejected the contention

that the height variance constituted impermissible rezoning of

the    property.       We    need     not        address   whether      the    variance

constituted an illegal rezoning of the property because we agree




                                            14                                 A-0007-13T1
with plaintiffs that the Board did not properly apply (d)(6) and

Grasso.

    In 1991, the Legislature placed height variances within the

enhanced standards of N.J.S.A. 40:55D-70(d).   Grasso, supra, 375

N.J. Super. at 50.   The Legislature believed that a (d) variance

had a "greater potential for disrupting a municipality's zone

plan" because "the resulting structure arguably could be seen as

something out of character with the structures permitted in the

zone . . . ."   Id. at 51 (quoting Engleside at W. Condo. Ass'n

v. Land Use Bd., 301 N.J. Super. 628, 639 (Law Div. 1997)).

    LG's height variance application pertaining to its proposed

eight-story, 143.8-foot, main building is therefore governed by

N.J.S.A. 40:55D-70(d)(6), which states in pertinent part that

          [i]n particular cases for special reasons,
          [a board may] grant a variance to allow
          departure from regulations . . . to permit:
          (1) a use or principal structure in a
          district restricted against such use or
          principal structure . . . or (6) a height of
          a principal structure which exceeds by 10
          feet or 10% the maximum height permitted in
          the district for a principal structure.

In Grasso, we explained generally that an applicant seeking a

(d)(6) variance must show (1) "special reasons," or the so-

called positive requirement; and (2) that the variance can be

granted "without substantial detriment to the public good and

will not substantially impair the intent and the purpose of the




                               15                        A-0007-13T1
zone   plan       and     zoning   ordinance,"     or   the   so-called      negative

requirement.            Grasso, supra, 375 N.J. Super. at 48-49 (quoting

N.J.S.A. 40:55D-70(d)[(6)]).

                                          (i).

       As   to      the     positive     requirement     necessary     to     justify

granting      a    height     variance    under     (d)(6),     LG   may    establish

"special reasons" by showing undue hardship or establishing that

the 143.8-foot main building did not offend any purposes of the

height restriction and "would nonetheless be consistent with the

surrounding neighborhood."              Id. at 50-53.

       To demonstrate undue hardship, and applying the enhanced

standards         for    (d)(6)    variance      applications    imposed     by    the

Legislature, LG must show that

              the property for which the variance is
              sought   cannot   reasonably   accommodate   a
              structure that conforms to, or only slightly
              exceeds,   the   height   permitted   by   the
              ordinance.       Stated    differently,    the
              applicant for a (d)(6) variance on grounds
              of hardship must show that the height
              restriction in effect prohibits utilization
              of the property for a conforming structure.

              [Id. at 51.]

LG's architect conceded at the hearings that LG did not consider

alternatives to the project configuration.                      The Board did not

address     or      find    that    a   conforming      building,    or     one   that

"slightly exceeds" the thirty-five-foot height limitation, could




                                           16                                A-0007-13T1
not be constructed on the site.             The Board could not make such a

finding because a conforming structure existed on the site when

LG had applied for the height variance.                    Thus, LG failed to

establish undue hardship.

       As to whether the main building would be "consistent with

the surrounding neighborhood[,]" we have previously indicated

that the "special reasons" necessary to establishing a height

variance "must be tailored to the purpose for imposing height

restrictions in the zoning ordinance."              Id. at 52-53.          In all

likelihood, the thirty-five-foot height restriction is designed

to preserve views of the skyline and trees, avoid the appearance

of   overcrowding    that   could     result    from   tall    buildings,       and

maintain the existing character of the Palisades Cliffs.                     As we

acknowledged   in    Grasso,    "an    excessively     tall     structure       can

aesthetically impair a municipality."               Id. at 53.       Here, the

eight-story, 143.8-foot building far exceeds the existing 35-

foot   limitation;    indeed,   it     is    over   four    times   the    height

limitation.    Such a large-scale deviation will undoubtedly have

a visual effect on the area, especially because of the placement

of the building in close proximity to the Palisades Cliffs, a

historic, renowned natural and dramatic geological feature on

the west side of the Hudson River.




                                       17                                 A-0007-13T1
    We   have    long    recognized      that    a     zoning   board's   duty   to

consider the "surrounding neighborhood" encompasses more than

just consideration of the municipality itself or the immediate

vicinity of the structure.             See Urban Farms, Inc. v. Franklin

Lakes, 179 N.J. Super. 203, 213 (App. Div.) (explaining that

"[t]he insularity and parochialism of the Chinese wall theory of

municipal   zoning      has    long   since     been    discredited"),    certif.

denied, 87 N.J. 428 (1981).            Indeed, it is the intended purpose

of the MLUL "[t]o ensure that the development of individual

municipalities    does        not   conflict     with     the   development      and

general welfare of neighboring municipalities, the county and

the State as a whole."              N.J.S.A. 40:55D-2(d).         The MLUL also

seeks

            [t]o provide sufficient space in appropriate
            locations for a variety of agricultural,
            residential, recreational, commercial and
            industrial uses and open space, both public
            and private, according to their respective
            environmental requirements in order to meet
            the needs of all New Jersey citizens[.]

            [N.J.S.A. 40:55D-2(g).]

    Even prior to the formal adoption of the MLUL, New Jersey

case law established these fundamental principles.                   As early as

1949, our Supreme Court recognized that

            the most appropriate use of any particular
            property depends not only on all the
            conditions, physical, economic  and social,
            prevailing within the municipality and its



                                        18                                A-0007-13T1
           needs, present and reasonably prospective,
           but also on the nature of the entire region
           in which the municipality is located and the
           use to which the land in that region has
           been or may be put most advantageously.

           [Duffcon Concrete Prods., Inc. v. Cresskill,
           1 N.J. 509, 513 (1949) (emphasis added).]

In Quinton v. Edison Park Development Corp., 59 N.J. 571 (1971),

a town granted permission to a company to build at the edge of

town without a "buffer strip," as required by municipal law,

reasoning that the buffer strip was designed to protect its own

residents, not the other town's residents.                   Id. at 573-74.        The

Court   rejected    this    argument      and    explained     that   New    Jersey

"cases have long recognized the duty of municipal officials to

look beyond municipal lines in the discharge of their zoning

responsibilities."         Id. at 578.       The Court concluded that the

adjoining town's residents were entitled to the same protection

via the buffer strip as were the town's own residents.                       Id. at

579-80.   See also Cresskill v. Dumont, 15 N.J. 238, 247 (1954)

(rejecting   the     argument       "that        the    responsibility        of     a

municipality for zoning halts at the municipal boundary lines

without   regard    to     the   effect     of    its   zoning    ordinances       on

adjoining and nearby land outside the municipality").                  "Clearly,

it is a virtual truism of the modern land-use canon that zoning

ordinances   must   be     regionally     oriented      in    their   provisions,




                                       19                                   A-0007-13T1
prohibitions and concerns."              Urban Farms, supra, 179 N.J. Super.

at 213.

       Finally, although not binding on us, we find persuasive

that    in   Knight      v.    Bodkin,     344 N.Y.S.2d 170,    172   (App.     Div.

1973), a New York court struck down a zoning board's decision,

in part, because of the effect on surrounding historical and

scenic areas.         The court reasoned that allowing a manufacturing

plant     to       operate      in   the       "historic       Hudson     Valley"       was

impermissible because

               Tallman   Mountain   State   Park,   one  of
               [sixteen] parks in the chain which makes up
               the magnificent Palisades Interstate Park,
               is visited annually by several millions of
               persons and, as heretofore mentioned, is
               opposite the proposed factory and accessible
               from Route 9-W.    A chain factory in this
               area would surely be incongruous and would,
               without   question,    sharply   alter   the
               character of the area.

               [Id. at 176.]

       Thus, the MLUL and case law make clear that a zoning board

must consider more than just the effect of the decision on its

own municipality, it must take into account "the entire region."

Here,    the    Board     is    obliged       to    consider    the     effect    of    the

proposed       height     variance       on      the   surrounding      municipalities

affected by the decision.                In accordance with the reasoning of

Knight,      and    in   furtherance          of   the   zoning       board's    duty    to

consider more than just the municipality itself or the immediate



                                              20                                 A-0007-13T1
vicinity    of   the        structure,       we     conclude        that   the      Board

insufficiently    considered         the     main      building's     effect      on   the

general landscape, as this case involves a well-known, heavily

visited, and treasured area.

       There is ample evidence in the record of the visual impact

that the proposed structure will have on the Palisades Cliffs

and Park.    The Director of the PIPC testified at a November 14,

2011   hearing   that       the    height    of     the    building    would      have    a

"visual impact on the [P]ark, the scenic corridor, the scenic

by-way   corridor      of    the    parkway,      as      well   as   it[s]    national

register listing."          A member of the public testified regarding

the park's rich history and the commitment by both local and

national politicians to preserve the cliffs, which led to the

creation    of   the    PIPC.        Amici       have     also   expressed        concern

regarding the park's history and the efforts by citizens of both

New York and New Jersey to maintain the cliffs in the late

1800s, and the resulting commitment by both New York and New

Jersey to preserve the cliffs, leading to a compact between the

two states to maintain the land.                       The testimony, therefore,

reflected    compelling       reasons       for     the     Board     to   more     fully

consider the effect that the height variance would have on the

preservation of this historical landmark in the context of a




                                            21                                   A-0007-13T1
clear policy to maintain and preserve the cliffs, and maintain

them as a scenic resource.

      In     finding       "special          reasons,"        the     Board      did        not

sufficiently determine that the excessive height of the main

building      would            be     compatible          with       the      "surrounding

neighborhood."            It    did   not    adequately          consider     whether       the

proposed height variance was tailored to the purpose for which

the height restriction was imposed.                       It omitted any meaningful

reference to the height of the buildings in the "surrounding

neighborhood."         Although        the    Board      referenced        buildings       near

Saint Peter's College, it did not identify the distance from the

college to the site.                The Board also failed to fully address

whether     the    main    building,        which       was   four    times    the    height

limitation imposed by ordinance, would be out of character with

other buildings in the B-2 zone.

      Rather, the Board found that advancing the purposes of the

Borough's master plan, by enhancing the landscaping, buffers,

and environmentally sensitive areas, as well as by encouraging

high-quality development, constituted sufficient special reasons

for   the   height     variance.            Such    a   finding,      however,       did    not

satisfy the enhanced positive requirement of (d)(6), as further

explained     in    Grasso.           Therefore,        the   Board    misapplied          LG's

obligation to show "special reasons."




                                              22                                     A-0007-13T1
                                       (ii).

      As to the negative criteria, LG must show, pursuant to

(d)(6), that the variance can be granted "without substantial

detriment to the public good and will not substantially impair

the   intent    and   the    purpose     of     the   zone   plan    and    zoning

ordinance."      That is so because a substantial height variance,

like here, has the potential to disrupt the municipal zone plan.

N. Bergen Action Grp. v. N. Bergen Twp. Planning Bd., 122 N.J.
567, 576 (1991).

      The Board noted that the buffer zone on the southerly end

of the property, the elimination of surface parking, and the

increased      greenery     on   the    site,    mitigate    any     substantial

detriment to the public good as a result of the height of the

building.      The Board's findings solely relating to the aesthetic

benefits of the project do not constitute a full consideration

of LG's application on the zoning scheme.                In other words, the

Board failed to adequately consider the negative criteria for a

height variance exceeding four times the permitted height in the

B-2 zone.

      The Board made no meaningful findings as to the intent and

purpose of the zone plan and zoning ordinance as required by

Grasso,   interpreting       N.J.S.A.     40:55D-70(d).        The    Board      was

obliged to consider the reason for the thirty-five-foot height




                                        23                                 A-0007-13T1
limitation and make specific findings as to how the proposed

variance conforms to the intent and purpose of the zoning plan.

See Coventry Square, Inc. v. Westwood Zoning Bd. of Adjustment,

138 N.J. 285, 299 (1994) (explaining that the second prong of

the negative criteria requires the Board "be satisfied that the

grant of the conditional-use variance for the specific project

at the designated site is reconcilable with the municipality's

legislative determination that the condition should be imposed

on all conditional uses in that zoning district").

    Our Supreme Court, in Medici v. BPR Co., 107 N.J. 1, 22

(1987), explained that the negative criteria are designed to act

as a safeguard against improper use of variance power.         To that

end, mere conclusory recitations of statutory language will be

vulnerable to attack for failing to meet the negative criteria.

Id. at 23.   Instead, a board resolution

           should contain sufficient findings, based on
           the proofs submitted, to satisfy a reviewing
           court that the board has analyzed the master
           plan and zoning ordinance, and determined
           that the governing body's prohibition of the
           proposed use is not incompatible with a
           grant of the variance.

           [Ibid.]

    This     inquiry   is   especially   important   here   because   LG

proposed that the project be constructed hundreds of feet from

an area abundant with the historic natural resources of the




                                   24                          A-0007-13T1
Palisades Cliffs.        The Board's resolution does not reference the

Palisades Cliffs or Park or the impact that the main building

would have on them or the zone plan.

       The Board heard testimony reflecting serious concerns about

the overall effect LG's project and main building would have on

the sweeping views of the Palisades Cliffs and Park.                     The record

reflects that the main building could be seen above the tree

line from the George Washington Bridge, points in the Park, and

from points in New York.           We conclude that by failing to address

the historic and scenic importance of the unique location of the

proposed project, the Board did not properly determine whether

the    main   building     could   be    constructed       "without    substantial

detriment to the public good and will not substantially impair

the    intent   and   the    purpose         of    the   zone   plan   and    zoning

ordinance."     N.J.S.A. 40:55D-70(d)(6).

                                        IV.

       As to the bulk variance, intervenors contend that the Board

incorrectly applied the MLUL.            The intervenors argue that LG was

improperly granted a bulk variance for the number of parking

spaces    because     LG    failed      to    establish     that   the       physical

condition of the property prevented them from conforming to the

bulk    requirements.        According        to   the   intervenors,     the    bulk

variance sought was the result of LG's choice of design, and did




                                         25                                  A-0007-13T1
not advance the purposes of the MLUL sufficiently to outweigh

the detriment to the surrounding area.

    They   further     argue    that   LG   was    not   entitled   to     a   bulk

variance for the parking spaces under N.J.S.A. 40:55D-70(c)(1)

because LG created the hardship necessitating the variance.                      We

conclude   that   LG   was     entitled     to    the    bulk   variance       under

N.J.S.A.   40:55D-70(c)(2)       because     the    variance     advanced       the

purposes of the MLUL and did not act as a detriment to the zone

plan or ordinance.

    Regarding bulk variances, N.J.S.A. 40:55D-70(c) states that

the zoning board has the power:

           (1) Where:     (a) by reason of exceptional
           narrowness,   shallowness   or   shape  of   a
           specific piece of property, or (b) by reason
           of exceptional topographic conditions or
           physical   features   uniquely   affecting   a
           specific piece of property, or (c) by reason
           of   an    extraordinary    and    exceptional
           situation uniquely affecting a specific
           piece of property or the structures lawfully
           existing thereon, the strict application of
           any regulation . . . would result in
           peculiar     and     exceptional     practical
           difficulties to, or exceptional and undue
           hardship   upon,   the   developer   of   such
           property, grant . . . a variance from such
           strict application of such regulation so as
           to relieve such difficulties or hardship;
           (2) where in an application or appeal
           relating to a specific piece of property the
           purposes          of         this          act
           . . . would be advanced by a deviation from
           the zoning ordinance requirements and the
           benefits     of     the    deviation     would
           substantially outweigh any detriment, grant



                                       26                                A-0007-13T1
            a variance to allow departure from [such]
            regulations . . . .

      A (c)(1) variance requires a showing of hardship related to

the   physical        characteristics          of   the     land    or     the   existing

structure.       Lang v. Zoning Bd. of Adjustment, 160 N.J. 41, 52

(1999).     Hardship personal to the applicant, such as financial

hardship, is not sufficient; the hardship must arise out of the

specific condition of the property.                   Id. at 53-54.         The focus of

the inquiry should be on whether the unique property condition

relied on by the applicant constitutes the primary reason why

the proposed structure does not conform to the ordinance.                                Id.

at 56.

      Where the hardship has been created by the applicant, a

(c)(1) variance will normally be denied.                     Jock v. Zoning Bd. of

Adjustment, 184 N.J. 562, 591 (2005).                      A (c)(1) variance is not

available       to    provide      relief      from    a    self-created         hardship.

Chirichello      v.     Zoning      Bd.   of    Adjustment,        78 N.J. 544,    553

(1979).      Here,      the      hardship   was     self-created.           LG   chose    to

reduce    the    number       of    parking     spaces;     the    condition       of    the

property did not demand it.                    Therefore, we conclude that the

Board erred by finding that LG met the requirements of a (c)(1)

variance.

      A (c)(2) variance contemplates that even absent proof of

hardship,    a       bulk   or     dimensional      variance       that    advances      the



                                            27                                    A-0007-13T1
purposes of the MLUL may be granted if the benefits of the

deviation outweigh any detriment.            Lang, supra, 160 N.J. at 57.

A (c)(2) variance should not be granted when merely the purposes

of    the   applicant   will    be    advanced;   rather,   the    grant   must

actually benefit the community in that it represents a better

zoning alternative for the property.              Kaufmann v. Planning Bd.,

110 N.J. 551, 563 (1988).            This "broadened" (c) variance affects

"a very narrow band of cases in which the standard would fall

somewhere between the traditional standards of 'hardship,' on

the one hand, and 'special reasons,' on the other."               Id. at 560-

61.

       To establish a (c)(2) variance, the applicant must show

that the purposes of the MLUL would be advanced, the variance

can be granted without substantial detriment to the public good,

the benefits of the variance will outweigh any detriment, and

that the variance will not substantially impair the intent and

purpose of the zoning plan and ordinance.              Wilson v. Brick Twp.

Zoning Bd. of Adjustment, 405 N.J. Super. 189, 198 (App. Div.

2009).      It is the applicant's burden to produce this evidence.

Trinity Baptist Church v. Louis Scott Holding Co., 219 N.J.

Super. 490, 500 (App. Div. 1987).

       Here,   reduction   in    the     number   of   parking    spaces   will

promote a desirable visual environment, N.J.S.A. 40:55D-2(i), by




                                        28                            A-0007-13T1
eliminating          surface       asphalt        parking,     and     will      prevent       a

degradation          of    the      environment,        N.J.S.A.       40:55D-2(j),          by

eliminating          the        stormwater          runoff     to     the        residential

neighborhood to the south through the planting of an added tree

buffer in place of the asphalt parking.                             Thus, replacing the

surface      parking        with        parking     decks     and    trees       creates     an

opportunity for improved zoning and planning that will benefit

the community.            Kaufmann, supra, 110 N.J. at 563.

      The negative criteria of a (c)(2) variance focus on the

surrounding properties.                  Id. at 565.          A (c)(2) variance will

stand     if,    after          adequate     proofs     are    presented,         the    Board

concludes that the "harms, if any, are substantially outweighed

by the benefits."               Ibid.    The Board's grant of the bulk variance

is   based      on    substantial          evidence.          Elimination        of     surface

parking will improve the site's drainage, aid in creating a

larger     buffer          to     the      south,     and     provide       an     aesthetic

improvement.          There is no evidence that the reduction in the

number of parking spaces will increase the amount of off-site

parking because many employees will be working off site and

because there is public transportation available.                            Therefore, LG

satisfied the negative criteria.

      In light of our conclusions, we need not reach plaintiffs'

remaining contentions, that the court erred by using an improper




                                               29                                     A-0007-13T1
standard of review and the Board provided an incorrect address

as to where the initial hearing would occur.

    Reversed   in   part   and   affirmed   in   part.   We   remand   for

further proceedings on the height variance consistent with this

opinion and applicable law.       If LG's agreement with intervenors

means that LG will now abandon on remand any further efforts to

obtain a height variance for the 143.8-foot main building, then

LG may seek another height variance if it plans to construct a

different building which exceeds the 35-foot height restriction.

We do not retain jurisdiction.




                                   30                            A-0007-13T1